LETTS, Judge,
dissenting.
As written, the opinion appears to stand for the proposition that a writ of certiorari may be available whenever one judge is substituted for another without any showing of prejudice. It is also interesting that not even the petitioner thought this grounds for the issuance of a writ in his original petition and it was this court which first introduced the subject.
I also cannot see a departure from the essential requirements of the law in this case even if there was reversible error.